DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamp in claims 18, 21, and 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 13-32 are objected to because of the following informalities:  Regarding claims 13 and 29, line 4 of each claim, “Catalysts” should be changed to Catalyst.  Regarding claims 13 and 29, line 6 of each claim, “Selective Catalytic Reduction (SCR)” should be changed to Selective Catalytic Reduction catalyst (SCR).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16-22 and 31-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 16, 19, 22, and 31, “a mechanical reversible coupling” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The structure and location of the mechanical reversible coupling are unclear.  Claims 17-18, 20-21, and 32 recite that the mechanical reversible coupling is a fitting coupling or a clamp; however, a clamp is neither described in the specification nor depicted in the pictures and the structure and location of a fitting coupling is unclear.  Furthermore, it is unclear how the term “reversible” limits the structure of the mechanical reversible coupling.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-23 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 15 recites the limitation "the SCR-CUC" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “a Clean Up Catalyst module (SCR-CUC) recited in line 7 of the claim is the same as the SCR-CUC recited in line 5.
Claim 29 recites the limitation "the ATS module" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the SCR-CUC" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if “a Clean Up Catalyst module (SCR-CUC) recited in line 7 of the claim is the same as the SCR-CUC recited in line 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2010/0146950 A1; hereinafter Hayashi).
Regarding claim 13, Hayashi discloses an after treatment system (ATS) [10] for a vehicle (paragraph 0031; “vehicle”) having an ATS module [21, 23, 24, and/or 26], the after treatment system [10] comprising: an inlet [13] fluidly connected to an output of an engine of the vehicle; a Diesel Oxidation Catalysts (DOC) [21]; a urea mixer [22, 30]; a Selective Catalytic Reduction (SCR) [23]; and an outlet [14] fluidly connected to an outlet tube of the vehicle, wherein, the inlet [13], DOC [21], urea mixer [22, 30], and SCR [23] are fluidly connected in series, and wherein the inlet [13], DOC [21], urea mixer [22, 30], SCR [23] and outlet [14] are arranged to define a substantial rectangular path (see flow path of prior art muffler [401] shown by arrows in Figure 8 which is nearly identical to flow path through the exhaust gas purification device [10]) of a flow of exhaust gases flowing in the ATS module [21, 23, 24, and/or 26], the inlet [13] and the outlet [14] being positioned at a same vertex (bottom right vertex in Figure 1 (and Figure 8)) of the substantial rectangular path of the flow (paragraphs 0003, 0030-0036, 0045, 0050, and Figures 1-4 and 8).
Regarding claim 14, Hayashi discloses the after treatment system according to claim 13, wherein the urea mixer [22, 30] is configured to inject a urea solution into the flow of exhaust gases, perpendicular with respect to the flow (paragraphs 0039-0040, 0044, and Figure 4; wherein exhaust flow direction changes by 180° when passing from first ring-shaped member [25] to second ring-shaped member [27]; therefore the urea solution injected from angled reducing agent supply portion [22] is perpendicular to the exhaust flow at at least one point between the first ring-shaped member [25] and the second ring-shaped member [27]).
Regarding claim 24, Hayashi discloses the after treatment system according to claim 13, further comprises a housing [11, 12] comprising a plurality of walls defining a closed volume (paragraphs 0031-0032 and Figure 1).
Regarding claim 29, Hayashi discloses a vehicle (paragraph 0031; “vehicle”), comprising: an after treatment system, comprising: an inlet [13] fluidly connected to an output of an engine of the vehicle; a Diesel Oxidation Catalysts (DOC) [21]; a urea mixer [22, 30]; a Selective Catalytic Reduction (SCR) [23]; and an outlet [14] fluidly connected to an outlet tube of the vehicle, wherein, the inlet [13], DOC [21], urea mixer [22, 30], and SCR [23] are fluidly connected in series, and wherein the inlet [13], DOC [21], urea mixer [22, 30], SCR [23] and outlet [14] are arranged to define a substantial rectangular path (see flow path of prior art muffler [401] shown by arrows in Figure 8 which is nearly identical to flow path through the exhaust gas purification device [10]) of exhaust gases flowing in the ATS module [21, 23, 24, and/or 26], the inlet [13] and the outlet [14] being positioned at a same vertex (bottom right vertex in Figure 1 (and Figure 8)) of the substantial rectangular path of the flow (paragraphs 0003, 0030-0036, 0045, 0050, and Figures 1-4 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.
Regarding claim 27, Hayashi does not disclose a length of the ATS system being less than or equal to twice a width of the ATS system.  However, Hayashi discloses the length of the ATS system achieving the result of reducing the size of the device (paragraphs 0033 and 0049); thus a person having ordinary skill in the art would have recognized that ATS system length is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the ATS system length to be less than or equal to twice a width to achieve desired size reduction of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 28, Hayashi discloses the after treatment system according to claim 13, wherein the urea mixer [22, 30] comprises a mixing chamber [18] having a volume (paragraphs 0032, 0050, and Figure 2).  Hayashi does not disclose the volume being less than 2 liters.  However, Hayashi discloses the size of the mixing chamber achieving the result of providing sufficient length to ensure that the reducing agent is easily mixed with and diffused into the exhaust gas (paragraph 0049); thus a .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 24 above, and further in view of Woerner et al. (US 2006/0266022 A1; hereinafter Woerner).
Regarding claim 25, Hayashi discloses the after treatment system according to claim 24, wherein a first space is defined within the closed volume between the housing [11, 12] and the ATS module [21, 23, 24, and/or 26] (Figure 1 and 3).  Hayashi does not disclose the first space being filled with a thermal insulant.  Woerner, however, teaches a similar modular after treatment system [2] comprising a housing [5] having an ATS module [6] and defining a closed volume, wherein a first space (see [28] and paragraph 0035; “double walls”)  is defined within the closed volume between the housing [5] and the ATS module [6], wherein the first space is filled with a thermal insulant [28] (also see paragraph 0035; “insulating material”) (paragraphs 0017, 0023-0025, 0035, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Hayashi’s housing to include a first space filled with a thermal insulant because Woerner teaches .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 24 above, and further in view of Boahene et al. (US 2013/0145820 A1; hereinafter Boahene).
Regarding claim 26, Hayashi does not disclose a plurality of sensors housed inside the volume.  Boahene, however, teaches a similar modular after treatment system [24] comprising a housing [32] having an ATS module [44 and/or 48] and defining a closed volume, further comprising a plurality of sensors [73, 83] housed inside the volume and configured to detect chemical or thermodynamic properties of the flow of exhaust gases flowing in the ATS module [44 and/or 48] (paragraphs 0018-0021, 0024, 0027, and Figures 1-4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Hayashi’s volume to comprise a plurality of sensors because Boahene discloses that this configuration allows for monitoring the operation of the after treatment system and satisfies certain requirements established by various emissions regulations (paragraph 0027).

Additional Subject Matter
Claims 15-23 and 30-32 are not rejected under art; however, they are rejected under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) and are therefore not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Haverkamp (DE 202006011281 U1) and Baig et al. (US 2014/0260198 A1) which disclose relative positions of inlets and outlets of after treatment systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746